Title: John Brown (1762–1826) to Thomas Jefferson, 8 February 1819
From: Brown, John (1762–1826)
To: Jefferson, Thomas


          
            Sir,
            Spring Farm Feby. 8th 1819
          
          This will be handed you by Mr Cosby, who waits on you for the purpose of obtaining a contract for the erection of Such buildings as may be thought necessary, at this time, for the University of Virga; and who has requested me to state to you my opinion of his character, and of his fitness for the undertaking.
          Mr Cosby has never done any work for me; nor have I ever, critically, examined any that he has done;: and, if I had, I do not consider myself a competent judge of such matters. He built a house on the land I now own, for the gentleman from whom I purchased, the materials and workmanship of which appear to me to be very good:. and And though he has been pretty extensively engaged in building for the Sixteen years last past, during which I have known him; I have never heard but of two or three complaints against him. But whether he was really in fault in those cases; or whether his employers, as sometines sometimes happens, raised objections in order  to avoid or delay payment, I know not.   My opinion is that Mr Cosby is a good workman. And, as I know him to be sober, attentive, and industrious, I would, in contracting with him, for myself, feel perfectly secure of a faithful performance, on his part.
          I will only add that his moral character, as far as I know, is without a stain.
          
            With great respect, I am, Sir, your Most Ob. sevt
            Jno Brown
          
        